Opinion issued December 31, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00744-CV
                            ———————————
          JENNY DAY AND GUILLERMO MORENO, Appellants
                                        V.
                       CLASSIC AUTOPLEX, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                       Trial Court Case No. 17-CV-0081


                          MEMORANDUM OPINION

      Appellants, Jenny Day and Guillermo Moreno, have neither paid the

required fees nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041;

Order, Fees Charged in the Supreme Court, in Civil Cases in the Courts of
Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). After being notified that this appeal was subject

to dismissal, appellants did not adequately respond. See TEX. R. APP. P. 5; 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                          2